United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U. S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0261
Issued: June 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 24, 2015 appellant, through counsel, filed a timely appeal of a
September 24, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden to reduce appellant’s compensation, effective
September 24, 2015, based on its determination that the constructed position of telemarketer
represented her wage-earning capacity.
On appeal appellant’s counsel argues that OWCP incorrectly determined that the opinion
of the second opinion physician represented the weight of the medical evidence. He contends
that a conflict in the medical evidence exists between the second opinion physician and
appellant’s attending physician. Counsel further argues that OWCP failed to inform him of the
1

5 U.S.C. § 8101 et seq.

date, time, and location of the second opinion examination. For these reasons he argues that the
decision on appeal must be reversed.
FACTUAL HISTORY
OWCP accepted that appellant, then a 44-year-old part-time, flexible city carrier, tripped
over a curb and injured her left ankle on December 11, 1996 when she fell while in the
performance of duty. It accepted the claim for fracture of the medial malleolus of the left ankle.
Appellant underwent surgical repair of her ankle with internal fixation on December 16, 1996.2
OWCP authorized removal of the surgically implanted hardware by letter of February 5, 1998.
In an operative report dated March 23, 1998, Dr. Stephanie M. Harris3 reported that appellant
had the hardware in her ankle surgically removed. Appellant subsequently received intermittent
treatment, therapy, and vocational rehabilitation. She received compensation on the periodic
rolls beginning in February 1997.
By letter dated February 9, 2012, OWCP informed appellant that it needed a current
medical report to support her continued receipt of benefits under FECA. An OWCP work
capacity evaluation (Form CA-5c) was attached. Appellant was afforded 30 days to provide the
information requested. In a letter dated March 2, 2012, appellant’s counsel responded to OWCP
by reporting that appellant had been unable to find a physician who would perform an
evaluation. He requested that OWCP arrange an appointment and examination.
OWCP thereafter referred appellant to Dr. Eugene Saiter, Board-certified in orthopedic
surgery. In a report dated May 17, 2012, Dr. Saiter related that he had evaluated appellant and
opined that she had reached maximum medical improvement (MMI). He opined that while she
could not perform the duties of her date-of-injury job, she could perform sedentary work.
Dr. Saiter found that appellant was a candidate for vocational rehabilitation. However, in an
addendum report dated October 18, 2012, he admitted that his earlier report contained
inaccuracies and that he had provided physical limitations which were not related to her claim.
Dr. Saiter amended his earlier restrictions and noted that appellant was still unable to perform her
regular job, but could work with restrictions on walking, standing, operating a vehicle, squatting,
kneeling, and climbing. He also imposed restrictions on appellant’s pushing, pulling, and lifting
at work.
In a form dated October 19, 2012, OWCP referred appellant for vocational rehabilitation
services, with a goal of employment as a cashier, parking lot attendant, or a sales attendant. It
relied on the October 18, 2012 report of Dr. Saiter. A senior claims examiner reviewed the file
and completed a memorandum dated November 8, 2012 which determined that the report of
Dr. Saiter was internally inconsistent. While Dr. Saiter listed certain employment positions as
vocationally appropriate, his physical restrictions on appellant’s work were more limited than the
requirements of the positions noted. The vocational rehabilitation referral was closed by OWCP.
2

The record from 1996 does not contain an explicit acknowledgement that appellant’s December 16, 1996
surgical reduction of her left ankle fracture was authorized by OWCP. The record contains an acceptance of the
claimed condition dated February 13, 1997.
3

The specialty and Board certifications of Dr. Harris could not be determined from the record.

2

By letter dated January 22, 2013, the employing establishment offered appellant a
modified position and directed appellant to be interviewed in Westfield, New York. In a
February 7, 2013 response, appellant’s counsel reported that appellant had lived for years in Fort
Walton Beach, Florida and requested that she be offered a position in that location.
Because OWCP found the report of Dr. Saiter to be unreliable, another second opinion
examination was scheduled for February 13, 2013, however, appellant’s counsel requested that it
be postponed because appellant was scheduled to be out of the country. It cancelled the
appointment and, by letter dated May 24, 2013 informed appellant that an appointment with
Dr. Tai Q. Chung, a Board-certified orthopedic surgeon, was scheduled for June 20, 2013.
In a report dated June 20, 2013, Dr. Chung noted that he had reviewed the statement of
accepted facts (SOAF) and the questions posed to him by OWCP. He noted from the record that
appellant fractured her left ankle when she tripped over a curb on December 11, 1996. Appellant
was diagnosed with a trimalleolar fracture and underwent an open reduction internal fixation of
the ankle on December 16, 1996. Dr. Chung noted that appellant experienced persistent
symptoms and that on March 23, 1998 she had the hardware removed from her left ankle.
Appellant reported that she continued to have pain and stiffness in the ankle, but she had no
recent treatment. She denied any prior left ankle injury.
Dr. Chung noted that appellant’s present complaints included swelling, stiffness, clicking,
and constant pain in her left ankle. Appellant stated that the pain worsened with standing and
walking and improved with rest. She related that ankle pain kept her awake at night and she had
bilateral knee surgery three or four years prior due to arthritis. In addition, Dr. Chung noted that
appellant previously underwent varicose vein treatment in both legs five years before his
examination. Appellant’s history was noted as unremarkable otherwise. On physical
examination, Dr. Chung found a well-healed surgery site on appellant’s left ankle. He noted
tenderness on the anterior aspect of the ankle. Dr. Chung found sensation somewhat decreased,
but no instability. Appellant was able to extend and flex her ankle and toes. Her strength was
reported as good. Dr. Chung noted swelling in both calves. He took x-rays and reported a
healed fracture, joint space seemed well preserved, and there was no osteophyte. Dr. Chung
noted the records he reviewed and diagnosed trimalleolar fracture of the left ankle, status post
open reduction, and internal fixation. He opined that appellant’s fracture had resolved and that
she was at MMI with some residuals. Dr. Chung diagnosed some post-traumatic arthritis in her
injured ankle. He opined that this would persist and might worsen with time. Dr. Chung
determined that appellant was unable to work as a city carrier because she could not lift 70
pounds, could not stand and walk for eight hours a day, and could not push or pull 70 pounds.
He opined that appellant could work eight hours a day in a “light-duty position.” Dr. Chung
identified the following permanent restrictions: stand no more than four hours; sit no more than
four hours; and not lift over 20 pounds. Appellant needed to be off her feet for a five-minute
break every hour. Appellant was allowed to climb stairs no more than 15 minutes out of an hour
and was not allowed to climb ladders. Dr. Chung opined that appellant could perform the duties
of a cashier. He noted that, at some point in the future, if appellant’s condition worsened, she
might need an ankle fusion.
Appellant advised OWCP by letter dated December 17, 2013 that she had relocated to
Sacramento, California.

3

In a letter dated February 25, 2014, an OWCP rehabilitation specialist, referred appellant
for rehabilitation counseling and services. OWCP addressed a letter to appellant, also dated
April 25, 2013, which informed her that it had determined her to be only partially disabled based
on the report and opinion of Dr. Chung. The letter stated that vocational rehabilitation services
were appropriate to assist her in finding employment.
In a Form OWCP-44, rehabilitation action report, dated March 3, 2014, the rehabilitation
counselor noted that a new vocational evaluation was unnecessary. She noted appellant’s prior
work as a letter carrier and as a registered nurse. The jobs to be selected for appellant would all
involve limited standing and walking and would be sedentary. Following a telephone interview,
a vocational rehabilitation report dated March 13, 2014 noted that appellant had worked briefly
for the employing establishment and had spent most of her career as a registered nurse for 22
years in New York and California.4
The vocational rehabilitation counselor prepared a transferrable skills analysis report
dated March 13, 2014. The report indicated the reason for the referral and noted that the analysis
was intended to identify a number of feasible jobs, generally available in appellant’s local labor
market, within her physical limitations and compatible with her transferrable skills. The job
search took into account appellant’s work history as a nurse and a letter carrier, her vocational
evaluation, education, and experience. The search was limited to positions in the light to
sedentary range and which required only limited standing and walking. The report noted
appellant’s belief that she would not benefit from additional training. Appellant also expressed
reservations about her ability to fulfill the physical demands of a nursing position. The
vocational rehabilitation counselor identified telemarketer and receptionist work as being
sedentary and readily available in the Sacramento area. Those positions required no training. In
addition, the report also identified the possible positions of: accounting clerk, receptionist,
hospital admitting clerk, and dispatcher. The vocational rehabilitation counselor reported that
each occupational category was projected to grow and would continue to be available in
appellant’s area. The file contains a Form OWCP-66, job classification, dated April 5, 2014 for
an information (reception) clerk and a separate form for a telemarketer. The forms provided a
full-position description, list of physical demands, and average weekly wage and availability
information for each job. The job duties were within the physical restrictions imposed by
Dr. Chung.
A labor market survey dated April 5, 2014 showed that both the information clerk and
telemarketer positions were available in sufficient numbers. By letter dated April 10, 2014,
OWCP informed appellant that her vocational rehabilitation plan had been approved for 90 days
of placement services. The record shows progress reports by the vocational rehabilitation
counselor dated April 6, May 3, June 1 and 30, July 20, and August 1, 2014. These reports
document appointments, counseling, and conversations during the period of vocational
rehabilitation services. Appellant focused her interview efforts on job vacancies close to mass
transit because she did not own her own automobile. The record contains another labor market
survey dated July 8, 2014 which documents the availability of telemarketer and information clerk
positions in appellant’s area.
4

Appellant had earned a BSN degree and RN certification in 1973.

4

By facsimile to the vocational rehabilitation specialist dated July 25, 2014, the vocational
rehabilitation counselor reported that appellant’s services would terminate effective July 28,
2014, as appellant had not found employment and that the counselor did not recommend
continuation of services. In a closure memorandum dated September 12, 2015, appellant was
described as diligent and earnest in her efforts, but she did not find employment. The
rehabilitation counselor opined that given appellant’s relative lack of experience and long period
outside the labor market, her reasonable salary expectation would be the minimum wage of $9.00
an hour.5
Appellant was scheduled for another second opinion examination with Dr. Aubrey
Swartz, Board certified in orthopedic surgery, who provided a report dated March 17, 2015.
Dr. Swartz took a history which summarized appellant’s injury and surgical care. He noted that
she had not seen a doctor for her left ankle since 2013 or 2014. Dr. Swartz added that appellant
could not recall the last time she saw a doctor for treatment of her left ankle. Appellant
complained of numbness and constant pain in her left ankle as though she were “walking on her
bone.” Most of her left ankle pain was reported as central rather than the left or right side.
Dr. Swartz performed a physical examination. He noted that appellant’s arches were
good, but that she had a limp. Appellant stated that she used a cane. Dr. Swartz noted numbness
and tenderness in different areas of the left foot and ankle. He identified the records he reviewed
which began in 1996 and included the x-ray and the report of Dr. Chung from 2013. Dr. Swartz
noted that appellant had established post-traumatic arthritis in her left ankle. Appellant had some
limitation on range of motion, numbness, and pain, and a limp. Dr. Swartz recommended an
ankle brace and found appellant’s prognosis fair. He went on to opine that appellant could work
eight hours in a modified-duty position with the following permanent restrictions: sit no more
than eight hours; walk no more than four hours; and stand nor more than six hours a day.
Appellant could not use her arms and hands in repetitive movements for more than eight hours,
reach above the shoulder for more than eight hours, and to twist, bend, or stoop for more than
eight hours. Appellant also could not drive for more than eight hours. Dr. Swartz’ additional
restrictions were that she could not push, pull, or lift more than 10 to 20 pounds for more than
eight hours. He found appellant at MMI.
On July 28, 2015 OWCP issued a notice of proposed reduction of appellant’s
compensation, finding that she was partially disabled, and Department of Labor, Dictionary of
Occupational Titles (DOT) # 299.357-014 able to work as a telemarketer, earning $360.00 per
week.6 It reduced her compensation to account for this wage-earning capacity, applying the

5

The Board notes that the file contains several additional pieces of correspondence from the employing
establishment concerning whether appellant might be placed in a limited-duty position. The record is inconclusive
regarding the outcome of any initiatives by the employing establishment. In letters to OWCP dated July 7, 2014 and
January 24, 2015, an employing establishment manager requested medical information and stated that a vacant
position existed in western New York. OWCP responded by letter dated August 25, 2014 and provided recent
medical information. Copies of this response were also mailed to appellant and to her representative.
6

This weekly salary represents 40 hours of work at $9.00 an hour.

5

Shadrick7 formula. This calculation was extensively explained in a July 28, 2015 wage-earning
capacity memorandum included in the file. OWCP relied on the March 17, 2015 report and
opinion by Dr. Swartz. The decision also referenced the June 20, 2013 report of Dr. Chung
which also found that appellant was not totally disabled and which formed the basis for her
referral for vocational rehabilitation services beginning in February 2014. The notice of
proposed reduction allowed appellant 30 days in which to respond.
The record also contains a Form CA-816, computation of appellant’s earning capacity,
dated July 23, 2015.8 The form shows appellant’s earnings at the time of her accident in 1996
and itemizes the adjustments in those earnings to reach an adjusted figure in 2015, in accordance
with the Shadrick9 formula. In addition to the CA-816 form, there is a memorandum to the file
dated July 28, 2015 which explains the adjustment and reduction of appellant’s benefits.
Appellant submitted an August 20, 2015 letter from her counsel and her own letter dated
August 19, 2015. In addition, she provided a copy of page 7 of the second opinion report of
Dr. Swartz and an OWCP CA-5 completed by Dr. Swartz dated April 2, 2015. Appellant
disagreed with the proposed reduction in her benefits and described her medical conditions in a
letter dated August 19, 2015. She mentioned bilateral surgeries on her knees, surgery for
varicose veins in her legs, degenerative lumbar disease, arthritis in her legs and back, and her
noticeable limp and use of a cane. Appellant also stated that she was 63 years old and took
medication every four to six hours for pain. Appellant’s counsel provided a two paragraph letter
dated August 20, 2015 and alleged a conflict of medical opinion between Dr. Swartz and an
unspecified report from appellant’s treating physician.
By decision dated September 24, 2015, OWCP finalized the reduction of appellant’s
compensation finding that the position of telemarketer was medically and vocationally suitable.
It determined that Dr. Swartz represented the weight of the medical evidence and that there was
no other medical opinion in the case file which could create a conflict of opinion evidence.
OWCP noted that the last report by a physician treating appellant was in 2003 and that the last
second opinion examination was in 2013. It observed that the reports of Dr. Swartz found
appellant to be partially rather than totally disabled. The decision discussed appellant’s unrelated
medical conditions and found that the combination of appellant’s work-related condition and any
preexisting conditions when combined, did not prevent her from working as a telemarketer.
Furthermore, appellant’s medical conditions which developed subsequent to her accident in 1996
did not affect her ability to work. Attachments to the decision explained how appellant’s wage-

7

The memorandum cites FECA Procedure Manual Chapter 2.815.4c(2)(a) which explains the application of the
formula contained in the Shadrick opinion. Albert C. Shadrick, 5 ECAB 376 (1953); codified by regulations at
20 C.F.R. § 10.403.
8

The record also contains an earlier wage-earning capacity CA-816 dated April 20, 2011.

9

Albert C. Shadrick, supra note 6.

6

earning capacity was calculated pursuant to the Shadrick formula.10 Appellant’s compensation
was reduced to $489.00 every four weeks.11
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.12 Section 8115(a) of FECA,13 provides that in determining the
compensation for partial disability, the wage-earning capacity of an employee is determined by
his or her actual earnings if those actual earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, degree of physical impairment, his or her
usual employment, age, qualifications for other employment, the availability of suitable
employment, and other factors and circumstances which may affect the employees wage-earning
capacity in his or her disabled condition.14 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.15 The job selected for determining wage-earning capacity must be reasonably
available in the general labor market in the commuting area where the employee lives.16 In
determining an employee’s wage-earning capacity, OWCP may not select a makeshift or odd-lot
position or one not reasonably available on the open labor market.17
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which OWCP relies must provide a detailed description of the
condition.18 Additionally, the Board has held that a wage-earning capacity determination must
be based on a reasonably current medical evaluation.19
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor, authorized
by OWCP, for selection of a position, listed in the Department of Labor, Dictionary of
10

Id.

11

The compensation rate includes a deduction to cover appellant’s life insurance premiums.

12

Andrew Wolfgang-Masters, 56 ECAB 412 (2005).

13

5 U.S.C. § 8115(a).

14

Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. §8115(a).

15

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1984).

16

Id.

17

Steve M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

18

William H. Woods, 51 ECAB 465 (2004).

19

John D. Jackson, 55 ECAB 465 (2004).

7

Occupational Titles or otherwise available on the open market, that fits the employee’s
capabilities with regard to physical limitations, education, age and prior experience. Once this
selection has been made, a determination of wage rate and availability in the open market should
be made through contact with the state employment service or other applicable service. Finally,
application of the principles set forth in Albert C. Shadrick20 will result in in the percentage of
the employee’s loss of wage-earning capacity. The basic range of compensation paid under
FECA is 66 2/3 percent of the injured worker’s monthly pay.21
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury.22
The fact that a claimant is unable to secure employment does not establish that the
constructed position is not vocationally suitable.23 Impairments that preexisted the employment
injury, in addition to injury-related impairments, must be taken into consideration in selecting a
job within a claimant’s work tolerance. However, subsequently acquired impairments unrelated
to the injury are excluded from consideration in determining work capabilities.24
ANALYSIS
By decision dated September 24, 2015, OWCP finalized a reduction in appellant’s
compensation to reflect her ability to earn wages as a telemarketer. Before making that
determination, it must determine appellant’s medical condition and work restrictions and then
select an appropriate position that reflects her wage-earning capacity. The medical evidence
used by OWCP must provide a detailed description of appellant’s condition.25 The Board has
carefully reviewed the second opinion report of Dr. Swartz. Dr. Swartz’ report has reliability,
probative value, and a convincing quality with respect to the issue on appeal.26 That issue is
whether appellant is at MMI and is able to work as a telemarketer Dr. Swartz based his opinions
on a proper factual and medical history. Dr. Swartz made findings on physical examination. He
reviewed and summarized the relevant medical evidence.27 Dr. Swartz recommended that
20

Supra note 6.

21

Karen L. Lonan-Jones, 50 ECAB 293 (1999).

22

Supra note 6.

23

Lawrence D. Price, 54 ECAB 590 (2003).

24

Gary L. Moreland, 54 ECAB 638 (2003).

25

William H. Woods, 51 ECAB 619 (2000).

26

R.W., Docket No. 12-375 (issued October 28, 2013).

27

Melvina Jackson, 38 ECAB 443 (1987).

8

appellant work in a sedentary position with restrictions on walking and standing which would
account for her foot and ankle injury pushing, pulling and lifting which were consistent with the
physical demands of the telemarketer position.
Initially, the vocational rehabilitation counselor determined that appellant’s choice of
employment was a position that did not require additional training. After a job search of the
Department of Labor, Dictionary of Occupational Titles, the counselor decided on a telemarketer
position as being the best option. A labor market survey demonstrated that this position was
available in appellant’s area of Sacramento, California. The counselor and appellant confirmed
that there were job vacancies in areas of the city served by mass transit which accommodated
appellant’s transportation needs. The Department of Labor, Dictionary of Occupational Titles
description of the job, when matched against appellant’s college degree and prior work
experience, made it clear that she would need no specialized training to start work. The OWCP66 form makes clear that the job was in the sedentary range of physical activity and that
appellant would not need to stand or walk to perform the duties of the job. The Board finds that
OWCP properly determined that the job of telemarketer reflected appellant’s wage-earning
capacity. The Board also finds that the record documents that OWCP properly applied the
Shadrick formula to determine appellant’s compensation, wage-earning capacity and her final,
reduced benefit amount.28
Appellant’s counsel has not challenged the accuracy of the calculation of appellant’s new
benefit, nor has he questioned the wage-earning capacity figure itself. Rather, he argues that a
conflict exists between the opinion of Dr. Swartz, the second opinion physician for OWCP, and
appellant’s treating physician. Counsel did not offer the date or the substance of any specific
note, letter, or report from a doctor offering an opinion that appellant is not able to work as of
September 24, 2015. The record does not contain any evaluation by an attending physician that
is less than 10 years old. The Board has held that stale evidence cannot create a conflict of
medical opinion or require the selection of a referee physician.29
Appellant’s counsel also argues that because he did not receive an attachment to OWCP’s
letter dated February 2, 2015, the opinion of Dr. Swartz should be excluded from the record.
The attachment identified the date, time, and place of the examination. The Board has held that a
defective notice to an appellant’s attorney is not a sufficient reason to exclude a medical opinion
from the record.30 In the current appeal, the representative acknowledged that he received a
notice that his client was to undergo a second opinion examination. Assuming appellant’s
representative had this information, he was obligated on behalf of his client to inquire about the
details.
Appellant argues that she is unable to perform the telemarketer job because of her various
health problems. Her claim was accepted only for a fracture of the left ankle. Appellant’s
28

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter
2.813.17.d (February 2011); Determining Wage-Earning Capacity Based on a Constructed Position, Chapter 2.816
(June 2013).
29

K.C., Docket No. 14-853 (issued December 1, 2014).

30

B.J., Docket No. 13-543 (issued June 20, 2013).

9

arthritis, knee surgeries, low back problem arose after her December 11, 1996 employment
injury. Therefore, they do not constitute preexisting conditions which would preclude
consideration of work as a telemarketer.31
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
effective September 24, 2015 based on its determination that the constructed position of
telemarketer represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2015 is affirmed.
Issued: June 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

31

Any incapacity to perform the duties of the selected position resulting from subsequently-acquired positions is
immaterial to the loss of wage-earning capacity which can be attributed to the accepted employment injury. See
C.J., Docket No. 07-598 (issued November 1, 2007); William H. Woods, 51 ECAB 619 (2000).

10

